Citation Nr: 0433435	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-05 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected traumatic arthritis, right 
knee.

2.  Entitlement to an effective date prior to September 24, 
2001 for an award of service connection for traumatic 
arthritis, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active duty from January 1980 to January 
1983.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted service connection for traumatic 
arthritis, right knee, and assigned a 10 percent initial 
evaluation, effective September 24, 2001.  The veteran timely 
disagreed with the assigned initial evaluation and the 
effective date for the grant of service connection in June 
2002.  Following issuance of the statement of the case (SOC) 
in January 2003, the veteran's timely substantive appeal was 
received in February 2003.

The claim for an initial evaluation in excess of 10 percent 
for right knee disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claim addressed in 
this decision, and all identified evidence relevant to the 
claim has been obtained.

2.  The claim for service connection for a right knee 
disability which underlies this appeal was received by the RO 
on September 24, 2001, and no claim, formal or informal, for 
service connection for a right knee disorder was open or 
pending at the time of the receipt of that claim.  


CONCLUSION OF LAW

No criterion for an effective date prior to September 24, 
2001 for an award of service connection for right knee 
disability has been met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 
7105 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for his right knee disability beginning in 1983, 
when he separated from service, or from 1997, when he 
submitted a claim for service connection for right knee 
disability.  

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  On August 29, 2001, the final regulations 
implementing the VCAA were published in the Federal Register.  
The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
relevant to this claim, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The veteran's claim for service connection for 
right knee disability was submitted in September 2001, after 
the date of enactment of the VCAA, and the VCAA is applicable 
to this claim.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

However, the Board notes that it is not clear whether 
compliance with all notice provisions of the VCAA are 
required as to "downstream" issues, such as the claim for 
an earlier effective date for the grant of service 
connection, the claim addressed in this decision.  See 
McCutcheon v. Principi, 17 Vet. App. 559 (2004) (directing 
supplemental briefing of issue as to extent to which notice 
provisions of 38 U.S.C.A. § 5103(a) apply where 
"downstream" element is at issue).  In this case, the 
veteran was first notified of enactment of the VCAA and of 
the provisions of that act in October 2001, shortly after he 
filed the claim for service connection for right knee 
disability.  The VCAA notice addressed the criteria for an 
award of service connection, since that was the claim at 
issue.  

In December 2001, the RO advised the veteran of the actions 
taken in compliance with VCAA to develop his claim for 
service connection.  The May 2002 rating decision which 
granted service connection for right knee disability 
explained the basis for the assigned effective date.  
Following the grant of service connection awarded in the May 
2002 rating decision, the veteran disagreed with the initial 
evaluation assigned for right knee disability, and disagreed 
with the effective date assigned for the award of service 
connection.  By a SOC issued in January 2003, the RO provided 
the veteran with the text of regulations at 38 C.F.R. 
§ 3.400, governing assignment of effective dates.

The claim addressed on appeal, the issue of the appropriate 
effective date for the grant of service connection for right 
knee disability, is a "downstream" issue from the service 
connection claim.  As noted above, it is not clear precisely 
how the provisions of the VCAA should be applied as to 
"downstream" issues.  The Board finds that the RO's actions 
complied with the VCAA, not only as to the underlying claim 
for service connection for right knee disability, but also as 
to the "downstream" issue now on appeal, to the extent 
possible.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes that the initial VCAA notice to the veteran, issued in 
October 2001, addressed such notification, and the December 
2001 letter advised the veteran of the status of each action 
the RO had identified as an area of VA responsibility, and 
advised the veteran that he had up to one year to submit 
additional evidence.  

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
More than a year has elapsed since the RO advised the 
claimant of the provisions of the VCAA in October 2001, 
including advising the veteran of the period allowed for 
submission of evidence, and the Board may complete appellate 
review.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701(b), 117 Stat. 2651, 2670 (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5103(b)).  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In particular, he has been 
afforded opportunities to submit or identify evidence during 
the pendency of the original claim for service connection and 
the downstream issue now before the Board, and he has been 
advised of his rights and responsibilities.  The Board 
further notes that the veteran has indicated he has no 
additional evidence as to the claim for an earlier effective 
date, and bases his contention that he is entitled to an 
earlier effective date solely on the fact that the right knee 
disability has remained essentially unchanged since service, 
and that he did not receive the notice to report for VA 
examination in 1997.  The issue before the Board appears to 
be of a legal nature, not a factual issue, and further 
development of the facts would be fruitless.  The applicable 
laws and regulations, not additional facts, determine the 
outcome of this claim.

It is noted that the decision of the U.S. Court of Appeals 
for Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, or that an essentially equivalent notification 
must be provided.  

In this case, the AOJ decision assigning the effective date 
for the award and assigning the initial disability evaluation 
was made after enactment of the VCAA, and the veteran was 
provided with notice of the enactment of the VCAA and the 
provisions of the VCAA in connection with the initial claim 
for benefits prior to the initial AOJ decision on the 
downstream issue.  

The notifications clearly advised the appellant to identify 
or submit any relevant evidence, and the content of the 
notices provided fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

As the Board has noted above, the appellant has been 
afforded opportunities to submit additional evidence, 
and he clearly understood that he should submit or 
identify any relevant evidence, as shown by his 
submission of new and relevant evidence, VA clinical 
records.  The Board finds that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

Because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes that any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error, if, in 
fact, as noted above, such requirements apply to the 
"downstream" issue in this case. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
for an earlier effective date for the award of benefits for 
right knee disability may proceed, consistent with the VCAA.  
The record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the effective date claim at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to the claim on 
the merits.  

Claim for an effective date prior to September 24, 2001
for award of service connection for right knee disability

Factual background 

The evidence reflects that a claim for service connection for 
a right knee injury was received from the veteran in June 
1997.  The RO sent a letter to the veteran in July 1997, 
advising him that he was being scheduled for VA examination 
and advising him of his responsibility to appear for the 
examination.  There is no evidence that this letter was 
returned to the RO.  

However, the veteran did not report for the scheduled VA 
examination.  By a rating decision issued in November 1997, 
the veteran was advised that, in the absence of the evidence 
from the scheduled VA examination, for which the veteran did 
not report, there was no medical diagnosis of chronic right 
knee disability.  The rating decision advised the veteran 
that the claim was being denied.  The notice letter 
specifically advised the veteran that, if he were willing to 
report for examination, the claim would be reconsidered when 
the results of examination were received.  The letter was not 
returned by the United States Postal Service.  

No communication from the veteran was thereafter received by 
VA until September 2001, when the veteran submitted the claim 
for service connection for right knee disability which was 
granted effective September 24, 2001.  By a rating decision 
issued in May 2002, the veteran was awarded service 
connection for right knee disability, effective September 24, 
2001, the date of receipt of the veteran's claim for service 
connection for that disability.  

Applicable law and regulations

The law and regulations state generally that the effective 
date of an award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase, 
and an evaluation following such award, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 
(2004).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  

A "claim" or "application" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  

An informal claim is any communication indicating an intent 
to apply for one or more benefits.  The benefit being sought 
must be identified.  38 C.F.R. § 3.155.  

If a claimant's application is incomplete, the claimant will 
be notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification, pension, compensation, or 
dependency and indemnity compensation may not be paid by 
reason of that application.  38 C.F.R. § 3.109(a).

In general, where evidence requested in connection with an 
original claim, a claim for increase or to reopen, or for the 
purpose of determining continued entitlement is not furnished 
within one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, or dependency and 
indemnity compensation based on such evidence shall commence 
not earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158.

Analysis

In his February 2003 substantive appeal, the veteran stated 
that he hurt his right knee during basic training.  The 
veteran contended that he was entitled to service connection 
for a right knee disorder beginning from the date of his 
service separation, since a right knee disorder had been 
present continuously since that time.  

However, the applicable laws and regulations reflect that no 
award of benefits is authorized unless and until the veteran 
submits a claim for such benefit.  The veteran does not 
contend that he submitted any claim for service connection 
for a right knee disorder in 1983, and the record is devoid 
of evidence that such a claim was submitted.  Therefore, the 
veteran is not entitled to an effective date in 1983 for the 
award of service connection for a right knee disability, 
although the veteran's contention that he has experienced a 
right knee disability since service is credible.  
Nevertheless, the Board is not authorized to grant an 
effective date for an award of service connection that pre-
dates the veteran's claim for service connection.  

The veteran contends that he is entitled to the award of 
service connection for right knee disability effective in 
1997, when he initially sought service connection for right 
knee disability.  The veteran contends that, because he was 
hospitalized at a VA medical facility at the time when he was 
scheduled for VA examination, he did not receive the notice 
of examination.  He also contends that the VA medical records 
would show that he had a right knee disability.  However, 
regulations governing claims provide that clinical records 
cannot constitute an informal claim for benefits for a 
disorder, unless service connection is in effect or has been 
denied on the basis that the disorder at issue is not 
compensable.  See 38 C.F.R. § 3.157.  

The Board notes, in addition, that the veteran was informed 
in the November 1997 rating decision that his claim for 
service connection for a right knee disorder had been denied 
because he failed to report for VA examination, but the 
veteran did not respond.  He did not offer to report for 
examination, and he did not contact the RO to identify VA 
clinical records or any other evidence that might substitute 
for VA examination.  The veteran contends that he did not 
receive the notice to report for examination, but he has not 
contended that he did not receive the rating decision and 
cover letter.  The November 1997 rating decision became 
final, and the June 1997 claim was closed, and cannot be the 
basis for an effective date prior to September 2001 for an 
award of service connection for a right knee disorder.

There is no written communication of record following the 
issuance of the November 1997 rating decision until September 
2001, when the veteran submitted the claim underlying this 
appeal.  Thus, there is no communication which could be 
interpreted as an informal claim for benefits which would 
warrant an effective date for service connection for right 
knee disability prior to September 2001.

Following the November 1997 denial of the claim for service 
connection for a right knee disorder, no request, formal or 
informal, to reopen the claim was submitted until September 
24, 2001.  The law does not provide any exception allowing an 
effective date for an award of service connection prior to 
the date of receipt of the reopened application for benefits, 
where a prior claim for service connection was denied, and 
the Board has no authority to award an effective date prior 
to September 24, 2001 for the right knee disability at issue 
in this claim.


ORDER

The appeal for an effective date prior to September 24, 2001 
for an award of service connection for a right knee disorder 
is denied.


REMAND

In February 2004, after the issuance of a January 2003 SOC, 
the veteran submitted additional clinical evidence relevant 
to his case.  This submission was accompanied by a specific 
waiver of review of this additional evidence by the agency or 
original jurisdiction and waiver of the right to be provided 
with a supplemental statement of the case (SSOC).  Given this 
valid waiver of those rights, the Board may proceed with 
appellate review.  38 C.F.R. § 20.1304 (2004).  

However, these records reveal that the diagnosis of the 
veteran's right knee disability has changed since the VA 
examination in January 2002.  The examiner who conducted a 
January 2002 VA examination concluded that the veteran had 
minimal degenerative changes of the menisci, right knee, and 
assigned a diagnosis of chondromalacia patellae of the right 
knee with anterior cruciate ligament injury, but concluded 
that there was no instability.  

In contrast, VA outpatient treatment records dated in 
September 2003 reflect that the veteran underwent arthroscopy 
of the right knee.  Intraoperatively, the surgeon found 
chondromalacia of the right patella, a tear of the anterior 
horn of the medial meniscus, and the surgeon found that the 
anterior cruciate ligament was absent.  The articular surface 
of the lateral femoral condyle also showed changes consistent 
with chondromalacia.  The surgeon concluded that the veteran 
had a torn medial meniscus and severe synovitis.  

The apparent change in the assigned medical diagnoses may 
reflect a change in the severity of the veteran's disability 
during the pendency of the appeal, and may require that a 
staged rating be applied, as the evaluation at issue is the 
initial evaluation following the grant of service connection.  
Where the claim involves assignment of an initial rating for 
disability following an initial award of service connection 
for the disability, as in this case, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App 119 (1999).  Further factual development 
is required before the Board may complete appellate review of 
the appropriate initial evaluation for the veteran's right 
knee disorder.  

While this case is in remand status, updated VA and/or 
private clinical records should be obtained, and the record 
should be reviewed to determine whether any additional 
actions are required as a result of changes in interpretation 
of the VCAA or in case law which may be issued after the date 
of this Board decision.  See Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Notify the veteran again of the laws 
and regulations governing his claims, and 
provide him with the text of 38 C.F.R. 
§ 3.159.  The veteran should be advised 
that evidence of the severity of his 
right knee disability is required to 
substantiate his claim for a higher 
initial evaluation, and he should be 
advised of alternative types of evidence 
that could be used to support the claim, 
including statements from co-workers and 
statements or personnel records from 
employers reflecting time lost from work 
and the reason for loss of worked time.

He should be advised which portion of the 
information and evidence he is 
responsible for and what information and 
evidence VA will assist him to obtain or 
develop.  Advise the veteran again that 
it is his responsibility to identify any 
evidence he wants VA to attempt to 
obtain.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002).  

In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate his claim.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The RO should afford the veteran an 
opportunity to submit alternative 
evidence regarding the severity of a 
right knee disability during the pendency 
of this claim, including, but not limited 
to, statements from coworkers, friends, 
or others who may have observed relevant 
symptoms, or any other evidence which 
might substantiate the veteran's 
contentions.

3.  The veteran should be afforded the 
opportunity to identify any treating VA 
facility other than the Danville VA 
Medical Center (VAMC).  Complete 
outpatient VA clinical records from the 
Danville VAMC for the period from January 
2002 to the present, as well as records 
from any other treating VAMC identified, 
should be obtained.

The veteran should also be afforded the 
opportunity to identify all private (non-
VA) providers or facilities, including 
employment clinical records, which might 
reflect the severity of right knee 
disability from September 2001 to the 
present.  Clinical records from each 
employer, facility, or provider 
identified should be sought.

4.  The veteran should be afforded VA 
examination as necessary to determine the 
appropriate diagnosis/es for the 
veteran's current right knee disability, 
and to evaluate the severity of that 
disability during the pendency of this 
claim, from September 2001 to the 
present.  The claims folder should be 
sent to the examiner for review of 
pertinent documents therein.  Any 
necessary diagnostic examinations or 
studies should be conducted.  

In particular, the examiner should 
describe the range of motion of the 
veteran's right knee, state whether there 
is objective evidence of abnormal 
movement, subluxation, instability, 
locking, weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with 
use, or other symptoms of disability, and 
provide an opinion as to how these 
factors result in any limitation of 
motion, use, or function.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated. 

The examiner should provide an opinion as 
to whether the severity of the veteran's 
right knee disability has changed, that 
is, whether loss of function or symptoms 
have increased or decreased during the 
period from September 24, 2001 to the 
present.  The examiner should state when 
changes in severity of right knee 
disability occurred, and describe the 
type of change.   

The examiner should state the basis 
(rationale) for the conclusions reached.

5.  If, after review of additional 
evidence submitted or identified 
following the notice described above, 
additional development is required, such 
development should be conducted.

6.  After all necessary development 
described above has been conducted, the 
veteran's claim on appeal should be 
readjudicated.

7.  If any decision remains adverse to 
the veteran, he and his representative 
should be furnished a SSOC, which must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The veteran and his 
representative should be afforded an 
appropriate period of time for response.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



